Title: To Thomas Jefferson from Jonathan Thompson, 12 December 1821
From: Thompson, Jonathan
To: Jefferson, Thomas


Sir,
Custom House New York Collectors Office
Dec. 12th 1821.—
I have rec’d yrs. the Ship Imperial from Havre, a letter from Mr Beasley, the U. States Consul there, with a Bill of Lading enclosed for a case of Books, but without Invoice, to ascertain the duties, if you have the same, please forward it to me, if not is it your pleasure they be valued by the Appraisers I forwarded to Richmond Virga, agreeably to your former direc tionswith great respect, am Your Obt Servt—Jonathan ThompsonCollector